Order entered February 4, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01258-CV

                             CATHERINE ROSSI, Appellant

                                             V.

                   CAE INC. AND CAE SIMUFLITE, INC., Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-02898

                                         ORDER
       Before the Court is appellant’s February 1, 2019 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to February 15, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE